UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-2489



GLENWOOD SENSABAUGH,

                                                 Plaintiff - Appellant,

          versus


JOY MINING MACHINERY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Glen M. Williams, Senior
District Judge. (CA-97-112-B)


Submitted:   August 31, 2001                 Decided:   October 10, 2001


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl E. McAfee, MCAFEE LAW FIRM, P.C., Norton, Virginia, for
Appellant.   Michael A. Pavlick, KIRKPATRICK & LOCKHART L.L.P.,
Pittsburgh, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Glenwood Sensabaugh appeals the jury verdict finding in favor

of his employer in this civil action alleging employment discrim-

ination based upon race.         Sensabaugh argues that the district

court’s supplemental instruction to the jury was both confusing and

an incorrect statement of the law.        We have reviewed the parties’

briefs, the joint appendix, and the supplemental joint appendix and

find no error in the court’s supplemental instruction to the jury

in response to its second question.            Taylor v. Virginia Union

Univ., 193 F.3d 219, 240 (4th Cir. 1999) (reviewing district

court’s response to jury question involves “‘ask[ing] whether the

court’s answer was reasonably responsive to the jury’s question and

whether the original and supplemental instructions as a whole

allowed   the   jury   to   understand   the   issue   presented   to   it’”)

(quoting United States v. Stevens, 38 F.3d 167, 170 (5th Cir.

1994)), cert. denied, 528 U.S. 1189 (2000). Accordingly, we affirm

the district court’s judgment. Sensabaugh v. Joy Mining Machinery,

No. CA-97-112-B (W.D. Va. Nov. 14, 2000).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                     2